Title: To Alexander Hamilton from William Ellery, 9 May 1791
From: Ellery, William
To: Hamilton, Alexander


Custom HouseNewport [Rhode Island] May 9th 1791
Sir,
I have received your letter of the 27th. of last month. Always attentive to the business of the Cession of the Light-House &c I applied to leading members of the House, a bill was preferred at the Session which began and finished last week. It passed the Lower House unanimously, but it was stopped in the Upper House; by the opposition made to it principally by the Governour, who as I am credibly informed declared against making any cession to the United States. I will see that this matter is revived at the next Session, which will commence on the 4th monday in June next.
The Surveyor of this port, who is acquainted with Mr. Bowers, was at his house lately. Mr. Bowers shewed him his deed. The land on which the Light-House and Dwelling House stands are included in the grant. The Surveyor thinks that, when the Legislature shall have ceded their right & title, Mr. Bowers will not convey the fee to the United States, he is so tenacious of landed property; but that he may give them a long lease. His sentiments on this head will be more fully known after the State shall have relinquished their right.
I am obliged to you for your opinion relative to returned dutiable goods, and will attend to your direction respecting the disbursements for the Light-House.
The bulb of the Thermometer which Col. Lamb sent to me by your direction was broken before it came to my hands, and I remitted it, as I advised you in my letter of the 25th. of last month. I received a Dicas’s Hydrometer by the last post, and I read the last paragraph touching the proof of each cask of Spirits to the Surveyor of this port, and shall communicate it to the Surveyors of the other ports. Several applications had been made to me for boats, before I wrote to you on that subject, and you may depend upon it I shall never countenance any expence which I think is unnecessary. The trade of East Greenwich, and North Kingstown is very small. That of Warren and Barrington, and of Bristol is so large, as to render a boat for each necessary. The old sailing boat I shall place in the hands of the Surveyor of the Port of Warren & Barrington, as soon as a new one can be provided for this, in the mean time I shall send him a small harbour boat, which, when he receives the old sailing boat, I shall order to be sent to the Surveyor.
Previous to the receipt of your letter I had conceived that no alterations were sufficient to convert a foreign built ship into an American bottom, and that foreign ships sold in consequence of forfeiture could not by law be made free bottoms. Your sentiments on these points have fully confirmed my opinion. I have been advised of your determination respecting the cases of the Ushers. It did not arrive until the District Court had risen, and it will not sit again until next August. The Goods were condemned at the preceeding Court, and will be sold. The Actions for the penalties are continued to August term.
This will be accompanied by a weekly return of Cash on hand, two Certifes. of Registry No. 36 and No. 62 both of which were granted at this Office and delivered up on account of transfer of property; also the copy of a memorandum of the change of master of the Sloop Favourite on a Certife. of Registry No. 47—Also three drafts of the Treasr. of the United States, No. 1223 for Five hundred Dolls. No. 1224 for Five hundred Dollars, and No. 1266 for one hundred Dollars, and a list of a post note amountg. to One hundred and ninety five Dollars, one moiety of which is now transmitted to Saml. Meredith, the other moiety was transmd. by the last post.
I am Sir   Yr. most obedt, servt.
W Ellery Collr
A Hamilton EsqrSecry of Treasy.
